 In the MatterOfWEYERHAEUSER TIMBER COMPANYandINTERNA-TIONALWOODWORKERSOFAMERICA,LOCALNo.101,EVERETT,WASHINGTON,AFFILIATEDORGANIZATIONSWITH THECONGRESSOF INDUSTRIALCase No. C-1451.-Decided May31, 1940Lumber Industry-Interference,Restraint,and Coercion:remarks of super-visory employee evincing disapproval of employee'sunion activities-Discrimi-nation:alleged discriminatory demotion,discharge,and refusal to reinstateactive union member to former position as saw filer; charges of, not sustainedas to demotion and discharge,sustained as to subsequent refusal to reinstate;motive found in transfer of affiliation of Union;(Leiserson,dissenting) evi-dence tending to show discrimination in refusal to reemploy Moore no moresubstantial than evidence as to alleged prior acts of discrimination ; woulduphold Trial Examiner and dismisscomplaint--Reinstatement Ordered-BackPay:awarded from date of discrimination to date of filing of IntermediateReport and from date of order to date of offer of reinstatement.Mr. Thomas P. Graham,for the Board.Mr. W. E. Heidinger,of Tacoma, Wash.,for the respondent.Miss Grace McEldowney,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges 1 duly filed by Local No. 101, Everett, Washington,InternationalWoodworkers of America,2 herein called the Union,the National Labor Relations Board, herein called the Board, by itsRegional Director for the Nineteenth Region (Seattle, Washington)issued a complaint, dated October 14, 1939, alleging thatWeyer-haeuser Timber Company, Everett, Washington, herein called therespondent, had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and (3)'At the hearingan amended charge datedOctober 27,1939, was without objection re-ceived in evidence as a part of the pleadingszThe original charge, dated June 13,1938, was signed by International Woodworkers ofAmerica, Local No. 94, Everett, Washington, which on May 5, 1938,had been amalgamatedwith otherlocal unions into LocalNo. 101.On motion of counselfor the Board at thehearing, the pleadings were amended to change the name ofthe Unionwherever it appeared.24 N. L. If. B., No. 14.267 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint accom-panied by a notice of hearing were duly served upon the respondentand the Union.The complaint, as amended at the hearing, alleged in substance(1) that the respondent on or about November 4, 1937, demotedPaul Moore from the position of filer to a job at common labor onthe bull gang, and on or about May 3, 1938, discharged him fromits employ, and ever since said dates had refused and was still refus-ing to reinstate him to the position of filer, for the reason that hehad joined and assisted InternationalWoodworkers of America,Local No. 94, and that by so doing it had discriminated in regard tohis hire and tenure of employment, thereby discouraging member-ship in Local No. 94; and (2) that by such discharge and refusalto reinstateMoore, and by various other acts and statements, therespondent had interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.OnOctober 24, 1939, the respondent filed its answer, which, as amendedat the hearing, denied that it had engaged in the unfair labor prac-tices alleged, and alleged affirmatively that on or about November 4,1937,Moore was transferred from the filing room to a position atcommon labor for the reason that the crew in the filing room wascurtailed ; that on May 3 or 5, 1938, Moore was laid off the bull gangfor the reason that he had been found either unable or unwilling to per-form the work offered at that time; that he was on different occasionsthereafter offered employment which he declined to accept, and thatthe respondent had not been and was not then willing to reemployhim as a filer for the reason that it had found him to be incompetentas a filer and not a satisfactory workman in the filing room.Pursuant to notice, a hearing was held on October 30 and 31, 1939,at Everett, Washington, before Mapes Davidson, the Trial Examinerduly designated by the Board.The Board and the respondent wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues of the case was affordedall parties.At the close of the hearing counsel for the Board movedthat the complaint be amended to conform to the proof.The motionwas later granted to apply to all pleadings.The TrialExamineralso ruled on a number of other motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrialExaminer and finds that no prejudicial errors were made.The rulings are hereby affirmed.The case was submitted withoutoral argument, but counsel for the respondent filed a brief whichwas considered by the Trial Examiner. WEYERHAEUSER TIMBER COMPANY269On December 16, 1939, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, in whichhe found that the respondent had not engaged in unfair labor prac-tices within the meaning of Section 8 (1) and (3) of the Act, andrecommended that the complaint be dismissed.On December 22,1939, acting pursuant to Article II, Section 32, of National LaborRelations Board Rules and Regulations-Series 2, the Board orderedthe proceeding transferred to and continued before it.The Unionduly filed exceptions to the Intermediate Report, and the respondentfiled a brief, both of which have been considered by the Board. Inso. far as the exceptions of the Union are consistent with the find-ings, conclusions, and order set forth below, the Board finds themto have merit.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTWeyerhaeuser Timber Company, a Washington corporation havingitsprincipal place of business at Tacoma, Washington, is engagedin the manufacture, sale, and distribution of lumber and lumberproducts.At Everett, Washington, it operates a group of sawmillswhich during 1938 produced and shipped more than 230,000,000feet of lumber, valued at nearly $5,000,000.Over 82 per cent of theshipments went to points outside the State.The supplies used inthe Everett plant were practically all obtained within the State.II.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local No. 101, Everett,Washington, is a labor organization affiliated with the Congress ofIndustrial Organizations, herein called the C. I. O. It admits tomembership employees of the lumber industry in the Everett area,and was formed by the amalgamation of several local unions, includ-ing Local No. 94, which admitted to membership only employees ofthe respondent.HI. THE UNFAIR LABOR PRACTICESA. Background: Moore's experience and union activitiesBefore entering the respondent's employ, Paul Moore had had nineyears' experienceas a sawfiler with the McCormick Lumber Com-pany at Port Ludlow, Washington. In April 1936 he was hiredby Glen Proctor, the head filer in Mill B, one of the respondent'stwo mills at Everett, and was put to work on the night shift on 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same day that Robert LaVelle, a beginner, was put to work as afiler on the day shift.Although thereis some conflictof testimonyas to Moore's rate of pay, it appears that he started at 55 cents anhour, was given a raise within a few days, and .from the time of ageneral increase in 1937 until his transfer to Mill C in August, wasreceiving 721/2 cents an hour.. In August 1937, on Moore's assurance that he had had some experi-ence in welding, Jonathan Titcomb, the assistant manager, trans-ferred him to a position in Mill C at the rate of 921/2 cents an hour.'It was understood the place was temporary, but Moore was to retainhis seniority rights in Mill B and return to his position there whenthe one at Mill C came to an end. Except for welding, the work inMill C was similar to what he had been doing in Mill B.On October 4, 1937, the shift at Mill C was discontinued, andMoore went back to Mill B in accordance with his understandingwith Titcomb.He remained there for about six weeks, continuingto receive 921/2 cents an hour.He was then transferred to work asa common laborer on the bull gang, and on May 4, 1938, was laid off,as will appear more fully hereafter.At the time Moore entered the respondent's employ in April 1936,Local No. 2653, Sawmill and Timber Workers, Carpenters and Join-ers, affiliated with the American Federation of Labor, was establishedat the Everett plant and had a contract for its members with therespondent.4In September 1936, after transferring his membershipfrom Local No. 1495, Sawmill and Timber Workers, Port Ludlow,Washington, to Local No. 2653, Moore became a member of the Griev-ance,Negotiating, and Resolutions Committees of the latter local.On these committees he met with the management concerning anumber of grievances, including wage adjustments in the Mill Bfiling room and changes in the existing agreement between therespondent and the Union.-'He testified that during these negotia-tions he was given a raise of 21/2 cents an hour in an attempt by therespondent to settle in that way a grievance of the men in the Mill Bfiling room, who claimed that the men in Mill C were getting a higherrate of pay for the same class of work. The arrangement was notsatisfactory to the men, and the respondent finally agreed to a generalincrease in the Mill B filing room.8Moore testified that he received 971/2 cents an hour. It appears, however, that by mis-take he was paid at that rate for the first 10 days of his employment at Mill C, but therate was reduced to 921/2 cents as soon as the error was discovered.4The first union in the plant was a Federal Union, chartered in 1934 by the AmericanFederation of Labor.This was followed by Carpenters and Joiners Local No. 2513, andlater, in 1935, by Local No. 2653, both affiliated with the American Federation of Labor.6 At the time of the hearing, L. N. Reichman, the respondent's resident manager, testi-fied that the agreement with Local 2653 had expired, and that since then the respondenthad had no agreement with a labor organization. WEYERHAEUSER TIMBER COMPANY271In September 1937, Local No. 2653 disaffiliated from the A. F. of L.and becameLocal No. 94 of the International Woodworkers ofAmerica, affiliated with the C. I. 0.eAt that timeMoore becamepresident of Local No. 94 and continued in that capacity until Juneor July 1938.During thistime, he alsoserved as chairman andspokesman of the Grievance Committee and spokesman of theNegotiating Committee.From February through April 1938,Moore metwiththe manage-rnent on several occasions in an effort to negotiatean agreement onbehalf of the Union and in connection with other matters.At onesuchmeetingAssistantManagerTitcomb asked the Committee,headed by Moore, why the Union had gone over to the C. I. 0. andhow they knew they represented a majority of the employees. Inreply to Moore's suggestion that they have a Labor Boardelection,he asked why Moore should "stick his neck out." 7At the same timehe assured Moore that if the Union would delay negotiations for 2months, the respondent would agree to an election and would not inthe meantime negotiate with any other union. It is clear from theevidence that the respondent, during these negotiations, was embar-rassed by the change in affiliation of the Union to the C. I. 0., andfeared the institution of a boycott of its products by the A. F. of L.For this reason the respondent did not, in early 1938, wish to haveany extensive dealings with the Union.It appears from the foregoing that Moore was active in unionaffairs atall times during his employment with the respondent, andthat the respondent knew of his outstanding union activity.Moorealso testified that in April 1937 Glen Proctor, one of the head filers,told him that "word had been passed around" thathe [Moore] wasa radical or agitator, and if he did not "keep his mouth shut" hewould not be in the respondent's organization long.Proctor deniedmaking this statement or saying anything to Moore about the Union,but admitted telling the Field Examiner for the Board that he hadspoken toMoore about Moore's being on a "blacklist" at Ludlow. Inspite of his denial, we believe and find that Proctor warned Moore to"keep his mouth shut."Although any inference of hostility on therespondent's part to Moore's union activities which may be drawnfrom the above incident must be qualified in the light of the fact thatMoore wasa few months later transferred to a better position at a6Moore and Clarence Jolgen were apparently the only employees of the filing room onApril 1, 1936, who became members of Local No. 94. Jolgen became inactive in September1938,and at the time of the hearing there were no members of the Union in the filing room.7 Titcomb testified this question "was merely a figure of speech, said jokingly, not apply-ing to him[Moore]at all,but rather to the union committee in the requests they weremaking." 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantial increase in pay, the remark clearly indicates the respond-ent's watchful attitude toward union matters.B. Discrimination with regard to hire and tenure of employmentThe complaint alleges that the respondent discriminatedagainstMoore (1) by demoting him from the filing room at Mill B to a job atcommon labor on the bull gang on November 24, 1937, (2) by dis-charging him from its employ on about May 3, 1938, and (3) byrefusing to reinstate him to the position of filer.We shall considerthese three allegations separately.Testimony that the work at the mill was curtailed in the latterpart of November 1937, and that both Moore and LaVelle weredropped from the filing room was not contradicted.Moore's owntestimony was that his transfer to the bull gang was made becausethe night shift on which he was working was discontinued.A reduc-tion in his pay to 621/2 cents an hour resulted from the change, butthere is no evidence that the demotion was in any way connected withMoore's union activities, nor do we think that such an inference canfairly be drawn.In March 1938, when an extra shift started work in Mill B, Mooreapplied to Mr. Covert, superintendent of that mill, for reinstate-ment in the filing room.He was not taken back, but LaVelle was.LaVelle did not belong to the Union. Testimony introduced onbehalf of the respondent indicated that LaVelle, who had had muchless experience than Moore, was preferred because he was more will-ing and ambitious," and was the son of an old and trusted employee.The respondent also claimed that LaVelle had seniority, based onhis having originally started work earlier in the day on which bothhe and Moore were hired, and having previously put in 2 weekswithout pay learning the work under his father's supervision.Al-though in view of the circumstances discussed below, there is somebasis for the contention that the respondent gave preference toLaVelle over Moore because of the latter's union activity, the weightof the evidence is to the contrary.We do not find that the respond-ent'smotives in reinstating Lavelle rather than Moore were otherthan those stated by the respondent.On May 4, 1938, further curtailment of work at the mill made itnecessary to drop some of the men on the bull gang, and Moore waslaid off.°Both John Gischel, the maintenance superintendent, andThomas Bennett, the strawboss, testified that although Moore had atfirst seemed a good man on the bull gang, he apparently lost interestsApparently the choice between the two was left to Proctor.He testified that be hadput Lavelle back in preference to Moore because he "figured that Lavelle was the betterman of the two," and that"he was always willing to help, and was always a hustler, andpaid more attention to his work in all ways."9 At the time he was told there might be some extra work for him on Saturdays. WEYERHAEUSER TIMBER COMPANY273about March 1938, and that when it was decided to drop the menwho "produced least," he was included among them.As Bennettclaimed to have been a member of the Union 10 and to have servedon the Grievance Committee with Moore, it is doubtful that he wouldhave made the recommendation to lay off Moore because of the latter'sunion activities.Under all the circumstances, we are of the opinionthat the respondent, in laying off Moore in May 1938, was not moti-vated by his union activity.There remains for consideration the question whether, subsequentto his non-discriminatory lay-off from the bull gang, Moore was dis-criminatorily denied reinstatement as a filer. It is to be noted thatthe Trial Examiner in his Intermediate Report concluded merelythat there had been no discrimination in Moore's demotion in Novem-ber 1937, or in his lay-off of May 1938, and then proceeded to recom-mend dismissal of the complaint.He failed to give due considerationto the allegation of the complaint that Moore was discriminatedagainst by the respondent's refusal to employ him as a saw filer afterhis demotion and again after his lay-off from the bull gang.A few days after Moore's lay-off, he and other members of theUnion Grievance Committee met with Reichman and Titcomb. Thepurpose of the meeting is not quite clear, Titcomb testifying that itwas in connection with the proposed union agreement, and Moorethat it was in regard to his discharge. In any event, Moore's casewas discussed.According to Moore, Titcomb said that he "didn'tknow anything about" why Moore was discharged but that Moorewould have to "make (his) peace" with Superintendent Covertbefore he could "get any place" in the respondent's organization.'1Titcomb suggested that if Moore would contact him a few dayslater,Titcomb would "see what he could do" about Moore's case.Titcomb's version of this incident was that Moore stated that hehad been laid off the bull gang and believed that he should be rein-stated in the filing room in preference to Vernon Galligan, who wasto go to work when the second shift started at Mill C. Galligan,who was not a member of the Union, previously had worked withMoore in Mill C, had considerably less seniority than Moore, receivedless pay, and was less experienced as a saw filer.12Titcomb stated,10 In reply to the question,"Did you belong to the same union Paul did I" Bennett testi-fied, "I think I belonged to the C. I. O. at that time."He no longer belonged to the Unionat the time of the hearing.n with a single exception,Moore previously had met Covert only in connection with hiswork on the Grievance Committee.12Although. Galligan testified that he had been a fitter and welder at Mill C for "practi-cally two years" before Moore was transferred there in August 1937, records introducedat the bearing showed he had entered the respondent's employ in March 1937,a, year afterMoore started work at Mill B.He was laid off in November1937.According to his owntestimony,his work during.this period constituted his only experience in "that type ofwork" up to the time of his reinstatement in May 1938. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccording to his testimony, that he would "check over the matter"and let_ Moore know whether or not he was entitled to employmentin preference to Galligan.Titcomb's testimony thus is in substan-tial agreement with Moore's save that Titcomb made no mentionof any reference by him to Covert.13We are satisfied, in view ofall the evidence, that the foregoing incident took place as Mooretestified, and we so find.Moore went on to testify that a few days later he again spoke toTitcomb, who then stated that Moore never would be rehired as asaw filer by the respondent except in an emergency, since both headfilers, Proctor and Malcolm, had FFeported that Moore was inefficient.Titcomb's testimony was that since the job was in Mill C, he hadspoken to Malcolm, who had been head filer in that mill during theperiod of Moore's employment there, and had learned that MalcolmbelievedMoore to be a poor welder, whom he would take back intoMill C only "under protest."According to Titcomb he conveyedthis information to Moore.14Although he did not expressly do so,itmay be fairly implied that Titcomb intended to deny having toldMoore that he would never be rehired as a filer except in an emer-gency.It is clear, however, that Titcomb refused Moore reinstate-ment in Mill C at this time,15 and that Galligan was employed inpreference to Moore.In view of the foregoing, the important issue to be decided by theBoard is whether or not Moore was excluded from reemployment asa saw filer at this time because of an honest belief on the part of therespondent's officials that he was not competent. In seeking to resolvethis difficult factual question, we note at the outset that at no time inthe course of his work with the respondent as a saw filer was Moore evertold that his work, as such, was deficient.This is true despite thefact that it admittedly is one of the respondent's rules at the Everettplant that warning slips are to be given to employees who are "lax incarrying out their jobs." Printed forms are provided for this purpose.,aThe first alleged criticism of the quality of Moore's work was madeby Head Filer Malcolm at the time Moore was transferred back to MillB.On this occasion there were typed on the slip customarily filled outat the time of a transfer or lay-off of an employee, the words "Don'twant him back," in reference to Moore. It was Titcomb's testimonythat when he learned of this about 10 days later, he mentioned the1The Trial Examiner made no finding as to whether or not this statement was made byTitcomb.11Moore testified that after this conversation he talked to Proctor on the telephone, andProctor stated that he did not recall having talked to Titcomb about Moore's efficiency.16 The date of this conversation was stated by Moore to be "around May 7 or 8." Aletter written by Titcomb fixes the date as May 10.19Plant Manager Relchman averred that although the system of giving warning slipswas established in the plant,the respondent"never insisted"that it be carried out. WEYERHAEUSER TIMBER COMPANY275matter to Malcolm who told him that he had had to do all of Moore'ssaw welding "over again," but that he (Titcomb) did not think thiscriticism sufficiently important to ascertain whether Moore was doinghis work properly in Mill B.He did not claim to have heard anyfurther criticism of Moore's work until after the latter was laid offfrom the Mill B filing room, when "an accumulation of evidence" ledhim to conclude Moore was inefficient.Plant Manager Reichman asserted that when he heard that Malcolmdid not want to employ Moore again, about a week after Moore returnedtoMill B, he inspected the welding on some band saws lying on thefloor in Mill C which Malcolm pointed out as being Moore's work 17Reichman admitted that he made no attempt to compare the weldson these particular saws with welding done on other saws. In viewofMalcolm's testimony that he had to do Moore's welding over inthe morning, it is difficult to understand how any of Moore's workcould have been lying around more than a week after Moore had leftMill C unless it had been specifically set aside for some reason.18If such actually were the case, however, Malcolm would be likely tohave mentioned it in his testimony.Under the circumstances we donot believe that Reichman's claim to have based his opinion of Moore'swork on a personal inspection is entitled to credence.Apart front Reichman, Galligan and Malcolm also claimed to havepersonal knowledge of the quality of Moore's work in Mill C.At thehearing, Galligan proved to be a poor witness, who was obviouslyintent on disparaging Moore.He asserted he had done some of Moore'swork for him, including welding.Early in his testimony Galligantestified as follows :Q.When he (Moore) would come to work, what would he do?A. He would change clothes.Q. Then what?A. Sit clown on the bench and wait to see what came up.Hewould wait for a saw to come up.Q. Did he put up his own saw?A.Well, usually, after they came up, sometimes he would,if he was not asleep.The circumstances of Galligans testimony made it clear that he waseager to volunteer the information that Moore sat down or sleptinstead of working.Later Galligan testified that sometimes Moorecomplained that he did not feel well, and would lie down to rest.Thereafter Galligan's testimony was as follows :i7Malcolm made no mention of this incident during the course of his testimony.Reichman first stated that this inspection was made after Moore"left our [the re-spondent's] employment." 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. After his coming in and complaining about his stomachor sides, did he show any evidence of whether he was feeling prettywell after the shift was ended?A. Several times he went fishing.Q. Did you go fishing with him?A. Absolutely.After six o'clock he used to go fishing out atMonroe.Q. And that would happen the morning after he had beenfeeling bad the night before?A. Yes.On cross-examination, Galligan claimed that he had gone fishing6 or 7 times, in all, with Moore,He could not estimate, and statedthat he did not know, how many such fishing trips took place onmornings after Moore had been ill while at work. Likewise he statedthat he did not know, and was unable to estimate, how many timesMoore complained of feeling ill while he was at work.19A carefulexamination of Galligan's testimony indicates that his vagueness anduncertainty on crucial points may have been attributable to a knowl-edge on his part that his testimony was not given in complete candor.In this connection we note especially Galligan's statement that "itwas all around the mill" that Moore was "after" his (Galligan's) job.We have no doubt that Ga]ligan believed that by his testimony hecould prejudice Moore's case, and thereby make certain that Moorewould not oust him from his job.Under all the circumstances, weattach little weight to Galligan's testimony.Malcolm, the head filer in Mill C during the time Moore workedthere,was the most important of the respondent's witnesses as toMoore's incapacity as a welder. It was allegedly on the basis of Mal-colm's opinion that Moore was denied further- employment as a filer.He testified that even before Moore was transferred from Mill B toMill C, he (Malcolm) knew that Moore was "inefficient," because ofstatements by one Lorrie Jasperse and reports from Mill B as to thecalibre ofMoore's work.Lorrie Jasperse was the son of JamesJasperse, under whom Moore had worked for 9 years as a filer at theMcCormick Lumber Company.Malcolm claimed to have been in-formed by Lorrie Jasperse that Moore had let his work "pile up onhim" at the McCormick mill, and that as a result James Jaspersehad had to "jack up" Moore. James Jasperse, when asked at thehearing if he had ever criticized Moore's work, replied that he hadnot done so any more frequently than he had criticized the work ofthe other employees in his department. Lorrie Jasperse did not testify.According to Moore, at the time of his transfer to Mill C Malcolm19His previoustestimony was that Moore was careless in his work only whenhe ""wasfeeling bum," but thatMoore "sloughedon the job quitea few times." WEYERHAEUSER TIMBER COMPANY277stated that he "didn't know of anybody he would rather work underhim" than Moore.The evidence adduced at the hearing serves toundermine Ma'lcolm's claim that he had heard reports from Mill Bthat Moore was inefficient. It is clear that Moore was not consideredinefficient prior to his transfer to Mill C, and that in fact his transferat this time amounted to a promotion.Under all of the circumstances,we find that no reports emanating from Mill B or from LorrieJasperse, to the effect that Moore was inefficient, had reached Malcolmprior to the time Moore started work under his supervision, and thatMalcolm did not then believe Moore to be inefficient.Malcolm further testified that since Moore had been on the nightshift at Mill C, he had had no occasion to observe Moore's work whileitwas being done, but stated that he could see it the next morning.His testimony was that while Moore's saw fitting was satisfactory,his saw welding was very poor and had to be done over in the morn-ing.Although he admitted that he did not know whether Galligan,who worked with Moore, had done any of Moore's welding, he statedthat he later learned from Galligan that Moore "sat in the corner"while he (Galligan) did most of the work.Malcolm's entire testi-mony tends to stamp him as an unreliable witness. If it reflectedhis actual opinion of Moore's ability and industry, it is incrediblethat -he would have refrained from 'speaking to Moore in an effort toimprove the latter's work. It is equally difficult to believe thatMoore, having been a satisfactory filer and having done his share ofthe work in Mill B for substantially more than a year, would suddenlylose interest in his job shortly after receiving a promotion, and lethis helper do most of the work while he "sat in the corner."Nordoes it seem possible, in view of his years of experience as a filerand his otherwise satisfactory work, that he was unable to weld atleast as well as Galligan, whose only experience seems to have beenin helping Moore.20Under all of the circumstances, it is plain thatMalcolm's testimony as to Moore's alleged inefficiency is characterizedby gross exaggeration, if it is not entirely fabricated.The welding done by Moore while in Mill C was performed almostentirely on band saws, which cost $500 or more. It was asserted thatduring Moore's tenure in Mill C, defective welding resulted in exces-sive fracturing of these saws. If Moore had in fact shown himselfunable to weld satisfactorily and had thus caused excessive fractur-ing of the saws, the refusal to reemploy him in Mill C was plainlyjustified.Aside from the unconvincing nature of the evidence of-fered to show Moore's incompetence, however, it appears that suchfractures as took place may well have resulted from factors entirelym Galligan's testimony was that welding"was not my job at all,"and that she did it "justto help him[Moore] out when he was feeling bum."As already noted, Galligan had noexperience as a saw filer except in the respondent's employ.283035-42-vol. 24-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDunrelated to Moore's welding.The testimony of George B. Arm-strong, who had .been a saw fitter in Mill C during Moore's tenurethere, tended to show that Moore's welding was not responsible forthe saw fractures.Armstrong, who worked on the same shift withMoore, never heard any criticism of Moore's work at the time thathe (Armstrong) was in Mill C.21He knew at that time, however,that there was excessive cracking of the saws, and said that the sawfilers in the plant attributed the frequent fractures to the conditionof the band wheel.He thought this condition was later rectified byrepairs to the band wheel during a week-end shut-down.22Arm-strong's testimony, in so far as it indicates that there was no substan-tial relation between Moore's welding and the excessive number ofsaw fractures, derives additional support from an admission by As-sistantManager Titcowb that the respondent was having "trouble... with fractures of the saws" before Moore was transferred toMill C. In view of all the circumstances, and particularly the factthat Malcolm never suggested to Moore that the latter be more carefulin his welding, we find that the respondent's officials did not honestlybelieveMoore's welding was the cause of the fractures or that hisability in welding was inferior to that of Galligan.Although Moore did no welding during the year and a half he was inMill B, the testimony regarding his work there is important in consider-ing his general efficiency.Proctor, the head filer, did not claim to haveconsidered him inefficient until after his employment in the filing roomwas discontinued in November 1937.To determine the competencyof a night-shift employee, Proctor stated he had to depend on thejudgment of Head Fitter Willis Blackmore.Blackmore's testimonywas that he had never told Moore that his work was unsatisfactory,had never requested Moore to do any work which Moore was eitherunable or unqualified to perform, and that Moore did his share ofthe work.23The transfer slip made out by Proctor in August 1937,contained no criticism of Moore's work, and Proctor himself testified21He stated that about a week or so prior to the day when he testified he had first heardMoore's work criticized.Armstrong explained that he regarded this criticism as "sort ofprejudiced."22The respondent introduced no evidence as to the condition of the band wheel.22 Shortly after Moore's first employment by the respondent,Blackmore asked Proctor toinstructMoore to help in turning over a particular type of saw on which Blackmoreworked, but the latter testified he did not regard this as a criticism of Moore's work.After Proctor spoke to him,Moore'swork improved,and he did his share.AlthoughBlackmore stated that he would prefer Lavelle to Moore as a helper, he explained thatthere was"nothing personal"in the comparison,and that it was meant as no reflection onMoore.When asked whether he preferred Malcolm or Moore, he said only that he "be-lieved"he preferred Malcolm.Proctor initially testified that Blackmore had on "several"or "two or three"separate occasions told him that Moore"did not cooperate"with Black-more.Proctor subsequently changed his testimony,and stated that he actually remem-bered only one occasion on which Blackmore reported to him as to Moore'swork.It isclear that Blackmore criticized Moore's work to Proctor only once,shortly after Moorefirstwas hired. WEYERHAEUSER TIMBER COMPANY279that when Titcomb asked him at that time whether there was anyonein his employ who could be advanced, he'said that the one man he hadwho might be able to go to Mill C was Moore. It was only afterMoore left the Mill B filing room the second time, according to Proctor'sstatement, that he learned of Moore's inefficiency from his own observa-tion that he was getting longer runs on the saws and from commentsof the mill foreman, Howard Nicholson, and the head sawyer, FredSteil, who said that the saws were cutting more smoothly.This wasat a time when Proctor himself was fitting all the saws.Nicholsonand Steil corroborated this testimony to some extent, and claimedthat they had complained to Proctor about the saws while Moorewas there.24Proctor did not refer to any such complaints. If thereactually had been any complaints from Nicholson, whose job in partwas "to see that the saws were working right," it is manifestly im-probable that Proctor would not have made some investigation atthe time to determine what was wrong. It is also significant thatSteil and Nicholson did not claim to have noticed any improvement in.the saws during the six-week period that Moore was in Mill C, priorto his second lay-off from Mill B. It is noteworthy that Moore'simmediate superior, Blackmore, did not have any criticism to makeofMoore's work during the period when Nicholson and Steil pur-portedly noticed that the saws were functioning so poorly.We aresatisfied that Steil and Nicholson did not in fact make the complaints.which they claimed to have made.As already noted, Proctor did not claim to have been told by Steiland Nicholson that the saws were running more, smoothly until afterMoore had left Mill B for the second time.At all times that Moore.was employed in Mill B, LaVelle also was employed there, on theday shift, and did the same type of work as Moore on the samesaws.LaVelle was transferred to the bull gang at the same time asMoore.On direct examination, Proctor merely stated that Nich-olson had remarked that "the saws were cutting lots smoother," andSteil had inquired if Proctor "had made any changes in the saws,that they were cutting a lot smoother."On cross-examination Proc-tor was pressed to explain how he deduced from the remarks alleg-edly made by Nicholson and Steil that the removal of Moore, andnot that of LaVelle, actually was responsible for the smoother opera-tion of the saws.He then said that the first and second saws usedon the day shift were those fitted by Moore.When he was expresslyasked if Steil had said that only the first saws on the day, shift were'* Steil first claimed to have reported"several times"that the saws were not cuttingproperly.He later said,however, that he did not know whether he had reported on thismatter more than once..He claimed that as head sawyer during the period from April1936 to November 1937 he observed that the saws were "cutting very rough very often.'.'If such actually were the fact,it is incredible that Steil would not have bent every effortto have thesituation remedied. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDrunning more smoothly, he denied that such was the case.We arefully satisfied, and find that Proctor did not honestly believe, on thebasis of the remarks of Steil and Nicholson, that Moore's work wasresponsible for faulty operation of the saws.25Proctor allegedly made out a transfer slip indicating some criti-cism of Moore when the latter was transferred to the bull gang.Moore's name and job classification are written on the slip in hardpencil.Below this, as a reason for Moore's transfer, a check mark,in ink, appears opposite the word "curtailment."The slip is signedin ink by Proctor.The words "weakest man on shift" were writtenen the slip in soft pencil, apparently as an additional reason forMoore's transfer.When asked why part of the slip was in ink andpart was in pencil, Proctor replied only, "I imagine I forgot tosign it."We find that Proctor did not write the words "weakest manon shift" at the time that he signed the slip.We further find thatat the time he signed the slip he marked "curtailment" only, as thereason for the transfer.It is noteworthy that Proctor at the hearingdid not originally claim to have come to regard Moore as inefficientuntil after Moore had been placed on the bull gang; that is, afterProctor had filled out the transfer slip.On cross-examination, how-ever, Proctor flatly stated that he knew Moore to be inefficient at thetime Moore was transferred to the bull gang.He further stated thathe had written this on a "time slip," apparently referring to thewords "weakest man on shift," as an indication of Moore's incompe-tence.He finally stated that he had not made out any slip showingMoore to be incompetent.Proctor's testimony, viewed as a whole,does not carry conviction, and we do not regard him as a crediblewitness.We find that Proctor's claim that Moore was an inefficientfiler was without basis in fact, and that Proctor at no time honestlybelieved Moore to be inefficient.At the time Titcomb refused to reemployMoore as afiler in Mill C,he said he would try to find something else for him.About a weeklater, after receiving a letter from a firm of attorneys in Seattlealleging that Moore was the victim of discrimination, the respondentwrote Moore confirming the proposition Titconib had made him thatthey would put him back somewhere in themill as soon as a jobdeveloped.Moore telephoned Titcomb to ask whether the job wouldbe in the filing department, and when he was told it would not, saidhe could not accept, but felt obliged to protect his rights by havingwas discriminatory.In the fall of 1938, after filing a charge withm We make no finding as to whether or not the alleged remarks of Steil and Nicholson,set forth above, actually were made.In view of the fact that Proctor,a highly skilledworkman, was himself doine the saw fitting at the time of the alleged remarks, the makingof some such remarks by Nicholson and Steil would not have been unlikely. WEYERHAEUSERTIMBERCOMPANY-281the Board, through the Union,, Moore again applied for a positionwith the respondent as instructed by a Field Examiner.He testi-fied that before seeingTitcomb he saw both head filers, who toldhim his reinstatement would be all right with them, but was up tothe management.He said thatKeeneStrobel'26 the new head filerinMill C in the place of Malcolm, told him that "he had heardsomething about hiscase," that he did not want a man who wouldhave other employees congregating around him during workinghours "talking union," and that he (Strobel) had once been forcedat the point of a gun tojoin aunion.27Proctor did not recall dis-cussing the possibility ofMoore's reemployment.Strobel's testi-mony was that he knew of Moore's interest in unions, and asked himwhether he had the "extreme attitude" and would lay off work togo to talkto a manabout union activities.After talking to the headfilers,Moore saw Reichman, who told him he could be put back atsomething around the mill,28 but not in the filing room since the headfilers considered him incompetent.Moore said he would not returntowork under those conditions.After this meeting Moore did notagain apply for reinstatement.Galliganmeanwhile retained theposition in Mill C, and was still employed there at the time of thehearing.In the ultimate determination of whether Moore was discriminatedagainst in violation of the Act, certain important facts stand out.Moore was the most important figure in the Union, and his unionactivitywas, well known both to Head Filer Proctor, and to therespondent'shigher officials.On one occasion, Proctor warnedMoore that he was generally regarded as a. "radical or agitator" andto "keep his mouth shut" if he wished to stay in the respondent'semploy.About five months thereafter the Union, under Moore'sleadership, transferred its affiliation from the A. F. of L. to theC. I. 0., a move which admittedly was embarrassing to the re-spondent.There is no question that this transfer in affiliation pro-vided the respondent with a powerful motive to lead it to attempt toundermine the Union.This became especially true when, in Marchof 1938, the Union took stepsto securerecognition as exclusive bar-gaining representative.Moore's position of leadership in the Unionmarked him as a convenient object for some form of discriminationwhich might have the effect of weakening the Union or discouragingits growth.28 In September 1938 Strobel took the place of Malcolm as head filer in Mill C, and Mal-colm was transferred to the bull gang.The change was made because Malcolm "apparentlydidn't have enough filing experience to handle the job," when three shifts were running.' Strobel testified he had joined the I. W. W. under duress.ie These offers of reinstatement in some other position have been given due considerationby theBoard asevidence bearing on the respondent's motive in refusing to reinstate Mooreas a filer. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was not until May of 1938 that Moore learned for the first timethat he was "inefficient" as a filer, and thus would not be reemployedin that capacity.Prior to that time, Moore had never been criticizedfor his work as a filer, had received substantial wage increases, andhad been given a promotion.His immediate superior regarded himas a satisfactory employee.No witness for the respondent claimedto have discovered any substantial basis for criticism of Moore'swork until after the change in affiliation of the Union.The testi-mony of the respondent's witnesses Proctor, Galligan, Malcolm,Nicholson, and Steil, all of whom purported to have personal knowl-edge of circumstances indicating that Moore was inefficient, actuallyfell short of establishing that such was the case.Proctor, Galligan,andMalcolm, in particular, proved to be of doubtful veracity.It is clear from all the circumstances that the respondent's officialsdid not honestly believe that Moore was a less efficient saw filer thanGalligan, who had considerably less experience and who at the timeof the hearing was still being paid at a rate considerably less thanMoore was paid prior to his transfer to the bull gang. It can safelybe inferred that Moore would not have received substantial wageincreases and a promotion without some inquiry having been madeinto the quality of his previous work.Although we have found nodiscrimination in regard to Moore's demotion in November 1937 andhis lay-off in May 1938, and have found that other considerationsjustified the reinstatement of LaVelle rather than Moore in March1938, it is apparent that on the first occasion when under normalcircumstances the respondent should have restored Moore to a posi-tion in the filing room, the respondent refused to do so.Although in many respects the case is not entirely free fromdoubt, we feel that the weight of the evidence establishes, and wefind, that the respondent by denying employment to Moore as a sawfiler inMay 1938, and at various times thereafter, discriminated inregard to his hire and tenure of employment, thereby discouragingmembership in Local No. 101.We further find that thereby, andby the statements of Proctor, Strobel, and Titcomb, evincing disap-proval of Moore's union activities, the respondent has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.After being laid off the bull gang, Moore was employed by theW. P. A. from July 1938 until January 1939, at $48 a month.Hethen worked for the General Home Service for a month and a halfor two months, earning between $75 and $100 in commissions.Atthe time of the hearing he was employed as seaman and cook forthe U. S. Coast and Geodetic Survey on the "Surveyor" at $72 or$72.50 a month with board and room. In the respondent's employ WEYERHAEUSER TIMBER COMPANY283Moore's earnings had varied considerably, usually exceeding $25 aweek, although during curtailment his pay was sometimes less than$100 a month.Aside from any question of salary, Moore expresseda desire for reinstatement in his former position at the Everett millbecause he had bought a home near there, and wished to followhis trade as a filer.We find that at the time of the hearing Moorehad not obtained substantially equivalent employment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to, trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDY.Having found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist from furtherengaging therein.We shall also order the respondent to take certainaffirmative action which we deem necessary to effectuate the policiesof the Act.We have found that by refusing to reinstate Paul Moore to a posi-tion as filer in May 1938, the respondent discriminated against himin regard to his hire and tenure of employment. In the case of em-ployees who have been so discriminated against, we normally orderreinstatement with back pay from the date of the discrimination to thetime of the respondent's offer of reinstatement. In view of the TrialExaminer's recommendations in the present case, however, back payshould not be required from the date of filing of the Intermediate Re-port to the date of this decision.29We shall, therefore, order the re-spondent to reinstate Moore and to make him whole for any loss of payhe has suffered by reason of the discrimination against him, by pay-ment to him of a sum of money equal to the amount he normally wouldhave earned as wages from May 10, 1938, to December 16, 1939, andfrom the date of this decision to the date of the offer of reinstatement,less his net earnings 30 during said periods.89 SeeMatter of B. R. Ha$eljinger Company, Inc.andUnited Wall Paper Crafts of NorthAmerica, Local No. 6,1 N. L. R. B. 760.80 By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the unlawfuldiscrimination against him and the consequent necessity of his seeking employment else-where.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and the entire recordin the case, the Board makes the, following :CONCLUSIONS OF LAW1. InternationalWoodworkers of America,Local No.101, Everett,Washington,is a labor organization within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Paul Moore,thereby discouraging membership in Interna-tionalWoodworkers of America,Local No. 101, Everett,.Washington,the respondent has, engaged in and is engaging in an unfair labor prac-tice within the meaning of Section 8 (3) of the Act.3.By interferingwith,restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis, of 'the above findings of fact and conclusions'of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Weyerhaeuser Lumber Company, and its officers, agents, succes-sors, and assigns shall :1.Cease and desist from :(a)Discouraging membership, in InternationalWoodworkers ofAmerica, Local No. 101, Everett, Washington,. or any other labororganization of its employees, by discharging, demoting, or refusingto reinstate any of its employees, or in any other manner discrim-inating in regard to their hire or tenure of employment or any termor condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or otherand Joiners of America,Lumber and SawmillWorkersUnion,,Local2590,8 N. L. R.B. 440.Monies received for work performed upon Federal,State, county,municipal,or other work-relief projects are not considered as "net earnings,"but, as provided' below in the Order,shall be deducted from the sum due the employee,and. the amount thereof shall be paidover to the appropriate fiscal agency of the Federal,State, county,municipal,or othergovernment or governments which supplied the funds for said work-relief projects. WEYERHAEUSERTIMBERCOMPANY285mutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Paul Moore immediate and full reinstatement to hisformer or to a substantially equivalent position without prejudice tohis seniority and other rights and privileges;(b)Make whole the said Paul Moore for any loss of pay that hemay have suffered by reason of the respondent's discrimination inregard to his hire and tenure of employment, by payment to him of asum of money equal to that which he normally would have earnedas wagesfrom May 10, 1938, the date of the discrimination againsthim by the respondent, to December 16, 1939, and from the date ofthe Order herein to the date of the offer of reinstatement, less hisnet earnings81during said periods; deducting, howev'r, from theamount otherwise due to the said Paul Moore, monies received byhim during said periods for work performed upon Federal, State,county, municipal, or other work-relief projects; and pay over theamount sodeducted to the appropriatefiscalagency of the Federal,State, county, municipal or other government or governments whichsupplied the funds for said work-relief projects;(c)Post immediately in conspicuousplacesthroughout its plantat Everett, Washington, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices stating (1)that the respondent will not engage in the conduct from which it isordered tocease anddesist in paragraphs 1 (a) and (b) of thisOrder; (2) that it will take the affirmative action set forthin para-graphs2 (a) and(b) of this Order; and (3) that the respondent'semployeesare free tobecome or remain members of InternationalWoodworkers of America, Local No. 101, Everett, Washington, orany otherlabor organization,and that the respondent will not dis-criminate againstany employeebecause ofmembership or activity insuch organization;(d)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.MR. WILLIAM M. LEISERSON,dissenting :I am unable to agree with the opinion of the majority in this case.The evidence fairly establishes, as the majority concedes, that therewas no discrimination practiced against Moore prior to therefusalto reinstate him as a filer in May 1938. In my opinion the evidencetending to show discrimination in such refusal to employMoore asa filer isno more substantial than the evidence as to the alleged81See footnote 30,8upr¢. 286DECISIONS- OF NATIONAL LABOR RELATIONS BOARDprior acts of discrimination.The Trial Examiner who heard allthe evidence recommended dismissal of the complaint; I find that thefacts in the case bear out his conclusion.A. Background : Moore's union activities and employment recordWhen Moore entered the respondent's employ at the Everett plantin April 1936, Local No. 2653, Sawmill and Timber Workers, Car-penters and Joiners, affiliated with the American Federation ofLabor, was established there and had a contract with the respond-ent.32In September, 1936, after transferring his membership fromLocal No. 1495, Sawmill and Timber Workers,-Port Ludlow, Wash-ington, to Local No. 2653, Moore became a member of its Grievance,Negotiating, and Resolutions Committees.On these committees hemet with the management in regard to the discharge of one employeeand the failure to reinstate two others after a strike, working con-ditions around the mill, grievances of the boom men, the questionof wage adjustments in the Mill B filing room, and changes in theexisting agreement.33In September 1937, Local No. 2653 disaffiliated from the A. F. of L.and became Local No. 94 of the International Woodworkers ofAmerica, affiliated with the C. I. 0.34Moore was president untilJune or July 1938, and served as chairman and spokesman of theGrievance Committee, spokesman of the Negotiating Committee, andmember of the Executive Board. From February through April,1938, he met with the management on several occasions to try tonegotiate an agreement on behalf of the Union ; to take up the mat-ter of an employee named Canary, who had been reprimanded bythe respondent for distributing union literature; and to arrange ameeting for the Medical Committee..At the meeting to negotiate an agreement, Jonathan Titcomb, therespondent's assistant manager, asked the Committee why the Unionhad gone over to the C. I. 0. and how they knew they had a majority.In reply to Moore's suggestion that they have a Labor Board elec-tion, he asked why Moore should "stick his neck out." 115At the sametime he assured him that if the Union would delay negotiations fortwo months, the respondent would agree to an election and would notin the meantime negotiate with any other union. It is clear fromthe evidence that the respondent was embarrassed by the change inaffiliation of the Union to the C. I. 0., and feared the institution ofa .boycott of its products by the A. F. of L. For this reason the82 See footnote4,supra.88 See footnote5,supra.84 See footnote6,supra.85 See footnote7,supra. WEYERHAEUSER .TIMBER COMPANY287respondent did not, in early 1938, wish to have any extensive deal-ings with the Union.It appears from the foregoing facts that Moore was active inunion affairs at all times during the two years of his employmentwith the respondent, and that the respondent knew of his unionaffiliations.Moore testified that the only time his activities werereferred to was in April 1937, when the head filer, Glen Proctor,told him he had heard he was a radical or agitator, and if he did not"keep his mouth shut" he would not be in the respondent's organiza-tion long.The statement was denied by Proctor.36Assuming thathe made it, however, whatever inference we might draw therefrommust be qualified in the light of the fact that Moore was a few monthslater transferred to a better position at a substantial increase in pay.Prior to his employment with respondent, Moore had had nineyears' experience as a filer with the McCormick Lumber Company atPort Ludlow, Washington. In April 1936 he was hired by Proctor,the head filer in Mill B, one of the two mills in the respondent'sEverett group, and was put to work on the night shift on the sameday that Robert LaVelle, a beginner, was put to work as a filer onthe day shift.Although there is some conflict of testimony as toMoore's rate of pay, it appears that he started at 55 cents an hour,was given a raise within a, few days, and from the time of a generalincrease in 1937 until his transfer to Mill C in August, was receiving721/2 cents an hour.37His work was evidently considered satisfac-tory during this time, although there is some evidence that on oneoccasion shortly after he was hired, Proctor, at the request of WillisBlackmore, the head saw fitter at night, spoke to him about beingmore helpful.Blackmore testified that thereafterMoore's workimproved.In August 1937, on Moore's assurance that he had had some experi-ence in welding, Titcomb, the assistant manager, transferred him toa position in Mill C at the rate of 921/2 cents an hour.38 It wasunderstood the place was temporary, but Moore was to retain hisseniority rights in Mill B and return to his position there when theone at Mill C came to an end. Except for welding, the work inMill C was similar to what he had been doing in Mill B.While he was in Mill C his work was not criticized, but when heleft the mill, Percy Malcolm, the head filer at Mill C, wrote on his86 At the hearing Proctor admitted that he had told the Field Examiner for the Boardthat he had spoken to Moore about being on a "blacklist"at Ludlow, but said he had notactually made the statement to Moore, or said anything to him about the Union.3'Moore testified that during this time he received one raise of 2% cents an hour as theresult of an attempt by the respondent to settle in that way a grievance of the men in theMill B filing room, who claimed that the men in Mill C were getting a higher rate of payfor the same class of work.The arrangement was not satisfactory to the men,and therespondent finally agreed to a general increase in the Mill B filing room.38 See footnote3, supra. 288DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDlay-off slip, "Don't want him back."This took place shortly afterthe Union changed its affiliation to the C. I. O. Titcomb testifiedthat he thus learned for the first time that Moore's work had beenunsatisfactory, that he talked to Malcolm about it and found thatMoore's welding had to be done over, but that he was not particularlydisturbed sinceMoore was then back in Mill B. Reichman, themanager, testified that after receiving this report, he inspected someof Moore's work and found poor welds; 3U and Vernon Galligan, afitter on the night shift, testified that he had done some of Moore'swork when Moore was not feeling well.On October 4, 1937, the shift at Mill C was discontinued, andMoore was transferred back to Mill B in accordance with his un-derstanding with Titcomb.He remained there for about six weeks,continuing to receive 921/2 cents an hour.While his work was notcriticized during this time, Proctor testified that soon after MooreleftMill B, both Howard Nicholson, the mill superintendent, andFred Steil, the head sawyer, commented on the fact that the' sawswere running more smoothly.His testimony on this point was cor-roborated by Nicholson and Steil.Blackmore testified that bothLaVelle, who became his helper when Moore went to Mill C, andMalcolm, who held the position at the time of the hearing, weremore useful to him than Moore had been.B. The alleged discriminatory demotion, discharge, and refusal toreinstate, and other alleged acts of intimidation, restraint,and, coercionThe complaint alleges that the respondent discriminated againstMoore on November 24, 1937, by demoting him from the filing roomatMill B to a job at common labor on the bull gang. Testimonythat the work of the mill was curtailed at that time, and that bothMoore and LaVelle were dropped from the filing room was notcontradicted.Moore's own testimony was that the transfer wasmade because the night shift on which he was working was dis-continued.A reduction in his pay to 621/2 cents an hour resultedfrom the change, but there is no evidence that the demotion wasin any way connected with Moore's union activities, nor can suchan inference fairly be drawn from the evidence before us.In March 1938, when an extra shift started work in Mill B, Mooreapplied to Mr. Covert, superintendent of that mill, for reinstate-ment in the filing room.He was not taken back, but LaVelle was.Testimony introduced on behalf of the respondent indicated that89 It is not apparent how he could be sure this was Moore'swork, as Galligan stated hehad done some of the welding for Moore,and Malcolm testified.that he had had to do muchof the work over. WEYERHAEUSER TIMBERCOMPANY289LaVelle was preferred because he was more willing and ambitiousthan Moore, was the son of an old and trusted employee, and hadseniority, based on his having originally started work earlier in theday, and having previously put in two weeks without pay learningthe work under his father's supervision.There is no reason tobelieve that the respondent's motives in reinstating LaVelle ratherthan Moore were other than those stated.On May 4, 1938, further curtailment of work at the mill made itnecessary to drop some of the men on the bull gang.Moore testi-fied that up to this time his work had not been criticized, and con-tradicted the testimony of John Gischel, the maintenance superin-tendent, and Thomas Bennett, the strawboss, that he had beenwarned not to stand around talking with other men during workinghours.Both Gischel and Bennett testified that although Moore hadat first seemed a good man, he apparently lost interest, was ineffi-cient, and when it was decided to drop the men who "produced least,"he was on the list.The action was taken by Gischel on the recom-mendation of Bennett.As Bennett had been a member of theUnion 40 and had served on the Grievance Committee with Moore,it seems unlikely that he would have made the recommendation be-cause of Moore's union activities. I am of the opinion that theactionof the respondent was not motivated by any suchconsideration.A few days after the lay-off, Moore and other members of theUnion Grievance Committee met with Reichman and Titcomb. Thepurpose of the meeting is not quite clear, Titcomb testifying thatitwas in connection with the proposed union agreement, but in anyevent,Moore's case was discussed.He asked about his seniorityrights over Galligan, who was going back to work in Mill C, andTitcomb said that seniority rules -would apply if the ability of thetwo men was equal.He promised to look into the matter, and aftertalking to Malcolm, told Moore that his work had not been satis-factory, and that he could not be put in the filing room over thehead filer's objections.He promised, however, to try to find some-thing for him.About a week later, after receiving a letter froma firm of attorneys in Seattle regarding Moore's case, the respondentwroteMoore confirming the proposition Titcomb had made himthat they would put him back somewhere in the mill as soon as ajob developed.Moore telephoned Titcomb to ask whether the jobwould be in the filing department, and when he was told it wouldnot be, said he could not accept, but felt obliged to protect his rightsby taking up the matter with the Board.40 Seefootnote 10,supra. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring this time, according to Titcomb, Moore was still consideredan employee of the respondent, had a check waiting for him at theoffice, and had not been given a time slip as was done when an employeewas discharged.Moore admitted he was told there might be extrawork for him week ends, and that Titcomb said he would try to findsomething for him, but said that he considered the lay-off a discharge.In view of all the evidence that his work in the filing rooms was con-sidered unsatisfactory, and the uncontradicted testimony offered bythe respondent that it was willing to reemploy him in some other ca-pacity, but that he did not accept the offer, I am of the opinion thatthe respondent's refusal to reinstate Moore as a filer was due to therespondent's belief that he was not as efficient as the men who werereinstated.In the fall of 1938, after filing a charge, through the Union, withthe Board, Moore again applied for a position with the respondent asinstructed by the Field Examiner.He testified that before seeingTitcomb he saw both head filers and that they told him his reinstate-ment would be all right with them, but was up to the management.Proctor, however, testified he did not recall discussing with Moore thepossibility of his reemployment, and stated at the hearing that hewould not be willing to reemploy Moore in his department as therewere other fitters or helpers available who were more competent.With Keene Strobel, the new head filer in Mill C, Moore had somediscussion of unions, Strobel saying, according to Moore, that he didnot want a man who would have other employees congregating aroundhim during working hours "talking union" and that he [Strobel] hadonce been forced at the point of a gun to join a union. Strobel's owntestimony was that he knew of Moore's interest in unions, and askedhim whether he had the extreme attitude and would lay off work togo to talk to a man about union activities.He also testified that therewas no job available when Moore applied, that he had hired no onesince getting the job in Mill C, and that if they had a place for a filerin Mill .C he would have to be able to do welding. It appears, there-fore, that whatever Strobel's own attitude toward unions might be, ithad no effect on Moore's case.After talking to the head filers, Moore saw Reichman, who told himhe could be put back at something around the mill, but not in the filingroom.Moore said he would not go in under those conditions.Ac-cording to Moore, he and Reichman then discussed the National LaborRelations Act, Moore saying that the laws would be made tighter andReichman saying that he had better come back and take what theygave him, as eventually the Act would be thrown out, and then it-would be better to be on the inside looking out than on the outside look- WEYERHAEUSER TIMBER COMPANY291ing in.Reichman did not recall this conversation regarding the Act.After this meeting Moore did not again apply for reinstatement.In many respects the case is not free from doubt.But on the basisof the record before us and the findings of the Trial Examiner, I can-not find that the respondent has discriminated in regard to the hireor tenure of employment of Paul Moore, thereby discouraging mem-bership in Local No. 94 or No. 101; nor that it has interfered with,restrained, and coerced employees in the exercise of the rights guaran-teed in Section 7 of the Act. Since I And that the allegations of thecomplaint in regard to the commission of unfair labor practices arenot supported by the evidence, I would uphold the TrialExaminer indismissing the complaint.